EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claims:
17. (New) The display backplate according to claim 4, wherein the plurality of sub-pixel openings are distributed in rows and columns, and the accommodation groove is located between two adjacent rows of the plurality of sub-pixel openings and/or the accommodation groove is located between two adjacent columns of the plurality of sub-pixel openings.

18. (New) The display backplate according to claim 4, wherein a length direction of the accommodation groove is along an extension direction of short sides of the plurality of sub-pixel openings.


Allowable Subject Matter
Claims 1-5, 7-14 and 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the whole application meets all formal and substantive requirements and the language of the claims is enabled by, and finds adequate descriptive support in, the application disclosure as originally filed. Concerning 35 U.S.C. § 102 and §103 requirements, the application meets all requirements. 
With respect to claim 1, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest wherein the pixel defining layer comprises. a lyophobic layer and a lyophilic. layer, the lyophobic layer is provided on the base substrate, the lyophobic layer defines the plurality of sub-pixel openings and a plurality of openings for arranging the lyophilic layer, each of the plurality of openings for arranging the lyophilic layer is located between the two adjacent sub-pixel openings of the plurality of sub-pixel openings, the lyophilic layer is provided in the plurality of openings for arranging the lyophilic layer, and the accommodation groove is provided in the lyophilic layer in combination with the remaining limitations called for in claim 1.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 1. Therefore, claim 1 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Furthermore, claims 2, 3, 7-13 and 16 are also allowed as they depend from an allowed base claim.
With respect to claim 4, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest wherein a portion of the pixel defining layer located between the accommodation groove and one of the plurality of sub-pixel openings, which are adjacent to each other, comprises a first portion and a second portion, the first portion is closer to the one of the plurality of sub-pixel openings than the second portion, the second portion 1s closer to the accommodation groove than the first portion, and a lyophilicity of a surface of the second portion facing away from the base substrate is better than a lyophilicity of a surface of the first portion facing away from the base substrate in combination with the remaining limitations called for in claim 4.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 4. Therefore, claim 4 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Furthermore, claims 5, 17 and 18 are also allowed as it depends from an allowed base claim.
With respect to claim 14, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest forming a lyophobic layer on the base substrate, wherein the lyophobic layer defines the plurality of sub-pixel openings and a plurality of openings for arranging a lyophilic layer, and each of the plurality of openings for arranging the lyophilic layer is located between the two adjacent sub-pixel openings of the plurality of sub-pixel openings; forming a lyophilic layer in the plurality of openings for arranging the lyophilic layer, wherein the lyophobic layer and the lyophilic layer constitute the pixel defining layer, and forming the accommodation groove in the lyophilic layer in combination with the remaining limitations called for in claim 14.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 14. Therefore, claim 14 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. 

	Claims have been amended as the allowable subject matter indicated in the office action 4/22/22.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858. The examiner can normally be reached 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE MANDALA/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        July 26, 2022